Title: To James Madison from Joseph Jones, 13 February 1802
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Loudoun 13th. Febry. 1802.
I have returned to Loudoun from Richmond only a few days past, where I was during the latter part of the Session, and while the back members held two meetings to consult on the propriety of attempting a division of the State, I understood there were each evening between thirty and forty convened at the Capitol—Brackenridge in the Chair—some of them were averse to, and opposed the measure. The Characters who avowed and supported the proposition were chiefly of the Fœderal party—Wilson, Sheffy and the Chairman were of the leaders—a third meeting was to be holden at the same place the evening afer I left Town, but which I am told like the others terminated withot coming to any resolution. These Men may have their personal views, but I suspect the plan is the project of more designing Men of the party, to lessen the importance and influence of this State in the Union. It was whispered, but wher. with sufficient ground for the conjecture I know not, that while ⟨Judge?⟩ Washington was in Town a small Caucus had been holden at the House of a distinguished Char⟨acter⟩ in the Town—this was mentioned to me the day after I left Town by a Gent. who left it that morning. I heard no such report while I was there. The Bill to repeal the Judiciary Law of the last Session of Congress is I find through the Senate, and will no doubt pass the other branches of the Legislature, it w⟨ill⟩ be seen then whether this prop of the Constitution as it has been called being removed the whole must fall to ruin. I inclose you for Mrs. Paine Ja[…] receipt for the money paid him; to whom, to Mr⟨s.⟩ Madison and the Family be pleased to make my respectfull compliments and believe me Yr. Friend & Servt
Jos: Jones.
 

   RC (DLC). Parts of words obscured by tape along margin.


   See Monroe to JM, 10 Feb. 1802, and n. 2.

